DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are drawn to software per se (e.g., engine, interface, and data warehouse).  Software per se intrinsically require no tangible physical structure, thus do not constitute tangible physical articles or other forms of matter.  Therefore, software per se is not considered to be statutory subject matter.   Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 13 recite: generate any of a number of reports relating to a current patient based in response to the current patient’s diagnostic data, and current patient’s demographics and patient data and demographics of other patients’ data; and generating a report on a patient generated in response to patient data.
The aforementioned limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of managing relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting a learning engine; a user 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a learning engine, a user interface, and a data warehouse recited at a high-level of generality (i.e., performing generic computer functions of communicating and generating information) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Claims 2-12 and 14-15 are ultimately dependent from Claim(s) 1 and 13 and include all the limitations of Claim(s) 1 and 13. Therefore, claim(s) 2-12 and 14-15 recite the same abstract idea. Claims 2-12 and 14-15 describe further limitations regarding summarized and indexed aggregated data that are pre-calculated and pre-joined, wherein the generated report comprises one or more of a measure of the popularity and a measure of efficacy of treatment and a determination of the amount of reimbursement 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 and 8 recite the limitation "the plurality of preferences" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claims 7, 8, 9, and 11 recite the limitation "the physician" in line 2 of each of the claims.  There is insufficient antecedent basis for this limitation in the claims.
Claim 10 recites the limitation "the database" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, it is unclear if applicant is claiming a method or a system.  For example it is unclear how a “system” comprises “the step of generating a report….”
Claims 14-15 incorporate the deficiencies of claim 13, through dependency, and are therefore also rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 12, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Langan et al. (US 2004/0064341 A1).
(A) Referring to claim 1, Langan discloses a medical information system comprising (abstract and Fig. 3 of Langan): 
a learning engine (para. 27 of Langan; note the analysis engine);

a data warehouse in communication with the learning engine (para. 42 and Fig. 3 of Langan; In step 404, data from steps 406, 408 is for example standardized into a normalized relational database, data-mart or data warehouse), 
wherein the learning engine will generate any of a number of reports relating to a current patient based in response to the current patient's diagnostic data, and current patient's demographics and patient data and demographics of other patients' data in the warehouse (para. 3, 20, 21, 27-29, 30,  and 35 of Langan; note that database section 204 utilizes a common data element: a patient electronic medical record number ("EMR#") and the standard medical codes (e.g., DRG, CPT, ICD-9 and HCPCS). The common data element is processed by analysis engine 214 to generate reports and analyses requested by management entities 216. Also, analysis engine 214 "de-identifies" specific patient information from any of its aggregated reports or analyses, to protect particular patient information while maintaining demographic and systemic information for aggregated analysis, benchmarking, trending and/or prediction of data from databases 210, 212.  Also, the patient leaves the hospital system and is billed. The negative outcomes are exemplified by block 18, which, for example, includes generating an incident report (step 20), engaging in legal actions (step 22), managing risk (step 24), and administrative actions (step 26).).
(B) Referring to claim 3, Langan discloses wherein the generated report comprises one or more of a measure of the popularity and a measure of efficacy of treatment and a determination of the amount of reimbursement on billing (para. 28 & 29 of Langan).
(C) Referring to claim 12, Langan discloses wherein patient trend data is displayed on the user interface (para. 26, 28, & 29 of Langan).
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 5, 6, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langan et al. (US 2004/0064341 A1) in view of Grigorian (US 2010/0185588 A1).
(A) Referring to claim 2, Langan discloses wherein the data warehouse includes at least one data mart comprising summarized and indexed aggregated data (para. 42 & 25 of Langan).
Langan does not expressly disclose that the data are pre-calculated and pre-joined.
Grigorian discloses pre-calculated and pre-joined data (para. 35, 125, and 134 of Grigorian).

(B) Referring to claim 5, Langan discloses wherein the learning engine will filter requests for aggregated data based on parameters supplied by the user interface (para. 18-21 of Langan).
(C) Referring to claim 6, Langan discloses wherein a user may query medicine treatment statistics based in response to diagnostics and the patient's data and aggregate data in the data warehouse (para. 20 & 41 of Langan).
(D) Claims 14 and 15 repeat substantially the same limitations as claims 2 and 5, and are therefore rejected for the same reasons given above.


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langan et al. (US 2004/0064341 A1) in view of Grigorian (US 2010/0185588 A1), and further in view of Curran et al. (US 2012/0253842 A1).
(A) Referring to claim 4, Langan and Grigorian do not disclose wherein medicines are aggregated by their FDB/RxNorm drug name.
	Curran discloses medicines aggregated by their FDB/RxNorm drug name (para. 75 & 78 of Curran).
	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Curran within Langan and Grigorian. The motivation for doing so would have been to provide better communication through the use of predefined code terminology (para. 75 of Curran).


Claims 7, 8, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langan et al. (US 2004/0064341 A1) in view of Linberg et al. (US 2001/0039504 A1).
(A) Referring to claims 7, 8, and 11, Langan does not disclose wherein some of the plurality of preferences of the physician are predetermined by selection by the physician, wherein some of the plurality of preferences of the physician are predetermined by actions taken by the physician, and wherein the learning engine will generate a report on a patient based in response to a plurality of preferences of the physician attending to the patient.
	Linberg discloses disclose wherein some of the plurality of preferences of the physician are predetermined by selection by the physician, wherein some of the plurality of preferences of the physician are predetermined by actions taken by the physician, and wherein the learning engine will generate a report on a patient based in response to a plurality of preferences of the physician attending to the patient (para. 183 of Linberg).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Linberg within Langan.  The motivation for doing so would have been to allow the physician to make choices (para. 183 of Linberg).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langan et al. (US 2004/0064341 A1) in view of Zeiger et al. (US 8,860,717 B1).
(A) Referring to claims 9 and 10, Langan does not disclose wherein the learning engine further comprises an interactive 3-D body atlas comprising a plurality of tissue levels, wherein the physician may annotate the body atlas with patient data, and wherein the annotated body atlas with patient data is linked to other aggregated data in the database.

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zeiger within Langan.  The motivation for doing so would have been to provide explanations (col. 19, lines 13-18 of Zeiger).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LENA NAJARIAN/Primary Examiner, Art Unit 3686